DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 6-9, and 12-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8, 16-21, and 28-29 of U.S. Patent No. 10,835,394 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1, 6-9, and 12-19 of instant application is rejected as being anticipated by claims 1-3, 8, 16-21, and 28-29 of conflicting patent US 10,835,394 B2.

Allowable Subject Matter
Claims 2-5, 10-11, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable after the terminal disclaimer is filed.
The following is a statement of reasons for the indication of allowable subject matter:  None of prior art of the record discloses, teaches, and/or suggests a method for making an encapsulated stent-graft, the method comprising: providing an expandable stent having a first flared end and a second flared end, the expandable stent defining a lumen therethrough and having a first surface and a second surface opposite the first surface; providing a graft tube having a length over twice the expandable stent’s length; engaging a first portion of the graft tube with the first surface of the expandable stent; curving a second portion of the graft tube around the first or second flared end of the expandable stent; and engaging the second portion of the graft tube with the second surface of the expandable stent for encapsulation to make the encapsulated stent-graft as claimed in claim 1.
The closest prior art of the record (BEBB et al.; US 2009/0030499 A1; as cited in IDS) disclose a stent device comprises a first graft member 20, a second graft member and a stent frame 12 defining a central axis (abstract); wherein the stent device 10 initially provides loading a first tubular graft member 21 about a mandrel and securing the member at both ends.  The flared stent frame 30 is then elongated over the inner or first tubular graft member 21.  And then an outer or second tubular graft member is disposed over the elongated stent and secured at both ends thereby forming a graft-stent-graft assembly (p.6, paragraph 0049; figure 5A, 6, and 7).
However, it fails to disclose the method providing a graft tube having a length over twice the expandable stent’s length; engaging a first portion of the graft tube with the first surface of the expandable stent; curving a second portion of the graft tube around the first or second flared end of the expandable stent; and engaging the second portion of the graft tube with the second surface of the expandable stent for encapsulation to make the encapsulated stent-graft as claimed in claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEYUN LEE whose telephone number is (571)270-5114. The examiner can normally be reached Monday-Thursday 10am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N. Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFRY H AFTERGUT/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        

/Jaeyun Lee/
5/8/2022